UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4489


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KA LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:14-cr-00057-RLV-DCK-1)


Submitted:   March 22, 2016                 Decided:   March 29, 2016


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Leigh Smith, UNTI & SMITH, Raleigh, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ka Lee pled guilty, pursuant to a written plea agreement,

to conspiracy to distribute or possess with intent to distribute

500   grams   or    more     of    methamphetamine            (Count   One)    and   money

laundering (Count Three), in violation of 18 U.S.C. § 1956, 21

U.S.C. §§ 841(a), 846 (2012).                     The court sentenced Lee to 180

months’ imprisonment on each count, to run concurrently.                                Lee

appeals.

      Counsel      has   filed     a    brief      in    accordance    with    Anders   v.

California, 386 U.S. 738 (1967), conceding that there are no

meritorious issues for appeal but questioning whether Lee was

denied effective assistance of counsel and whether the record

shows prosecutorial misconduct. *                  Although advised of his right

to file a supplemental pro se brief, Lee has not done so.                               We

affirm.

      Counsel first questions whether Lee was denied effective

assistance    of    counsel.           Unless      an    attorney’s    ineffectiveness

conclusively       appears    on       the   face       of   the   record,    ineffective

assistance claims are not generally addressed on direct appeal.



      *Counsel’s brief also questions the validity of the waiver
in Lee’s plea agreement.       Because the Government does not
address the enforceability of this waiver and has not moved to
dismiss the relevant portion of the appeal, we decline to
enforce the waiver sua sponte. See United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005).



                                              2
United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,       such    claims      should     be     raised       in    a    motion       brought

pursuant       to     28    U.S.C.    §    2255      (2012),      in     order       to    permit

sufficient          development       of     the     record.           United        States       v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                 Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.                  We also find no support in the record

for a claim of prosecutorial misconduct.

        In   accordance       with    Anders,        we    have    reviewed       the      entire

record in this case and have found no meritorious issues for

appeal.        We     therefore      affirm        Lee’s    conviction         and    sentence.

This court requires that counsel inform Lee, in writing, of the

right to petition the Supreme Court of the United States for

further review.             If Lee requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may     move    in    this    court      for    leave      to     withdraw         from

representation.            Counsel’s motion must state that a copy thereof

was served on Lee.             We dispense with oral argument because the

facts    and    legal       contentions       are    adequately         presented          in    the

materials      before       this     court    and     argument         would    not       aid    the

decisional process.

                                                                                          AFFIRMED



                                               3